Citation Nr: 0307533	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  96-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 








INTRODUCTION

The veteran had active duty service from August 1950 to April 
1952.

This appeal arises from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to service connection for hearing loss.  
In December 1999, the Board remanded the claim for additional 
development.  The Board subsequently attempted to undertake 
additional development pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  


FINDINGS OF FACT

1.   The veteran's service medical records, other than the 
report of examination for separation from service, are not 
available; he has provided lay statements to the effect that 
a truck he was riding while serving in Korea as a combat 
engineer hit a land mine.

2.  The veteran does not have hearing loss that was either 
present in, or related to, his active duty service; 
sensorineural hearing loss was not manifested to a 
compensable degree within one year of separation from active 
duty.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the 
veteran's active duty service, and sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
July 1995 decision that the evidence did not show that the 
criteria had been met for service connection for hearing 
loss.  He was again notified of the criteria required for 
service connection in the March 1996 statement of the case 
(SOC) and in August 1999 and February 2002 supplemental 
statements of the case (SSOC's).  Therefore, the rating 
decision, as well as the SOC and SSOC's, informed the 
appellant of the relevant criteria.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision, the SOC and the SSOC's sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  In this regard, a response from the 
National Personnel Records Center ("NPRC"), received in 
June 1995, indicates that the veteran's service medical 
records ("SMRs") may have been destroyed in a 1973 fire.  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony. Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Here, the 
RO has repeatedly attempted to secure additional information 
from the veteran, to include sending him NA Form 13055's and 
VA form 21-3101's, which did not result in additional records 
being found.  However, the claims file contains lay 
statements, and the veteran's separation examination report 
has been found and is associated with the claims file.  The 
RO has also obtained morning reports and other service 
records from the NPRC.  In October 1996, the North Carolina 
National Guard informed VA that it could not locate any 
records for the veteran.  In addition, in May and July of 
2002, the RO requested the veteran to identify all private 
health care providers who have treated him for the disability 
in issue, and he was notified that VA would attempt to obtain 
all identified treatment reports.  He was also notified that 
VA would obtain all identified records of VA treatment.  
There is no record of a response.  The Board therefore finds 
that VA has complied with its duty to notify the appellant of 
his duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the RO has obtained VA 
outpatient treatment, hospital and examination reports, and 
non-VA treatment reports, and the veteran has not asserted 
that any relevant evidence has not been associated with the 
claims file, or that any additional development is required.  
Finally, the Board has attempted to afford the veteran 
examination for the disability in issue.  Specifically, in 
March 2003, the veteran was notified that he had been 
scheduled for an examination.  However, he failed to report 
for his examination, and there is no record of a request to 
reschedule his examination.  Based on the foregoing, the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim, and that no further development is necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (c)(4).  Based on the foregoing, the Board finds that 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


II.  Service Connection 

Written statements from the veteran include letters and other 
statements, received in August, October and November of 1996, 
March 1998 and January and February of 2000, which include 
the veteran's assertion that he has hearing loss as a result 
of an injury during service in North Korea.  He argues the 
following: a truck in which he was riding hit a land mine in 
about October 1951 (prior to January 2000, the veteran listed 
several dates for this injury, ranging between September 1950 
to April 1952); he was injured somewhere near the Han River 
(alternatively spelled "Hahn"), and the "Hong Ch'on 
Reservoir"  (alternatively spelled "Huan Chon"); he did 
not claim any injuries at the time of his separation from 
service because he feared that his discharge would be 
delayed.  The veteran has submitted three lay statements from 
Mr. [redacted]
, which were received in April 1995, and in 
March and October of 1996.  In these letters, Mr. [redacted]
 asserts 
that he served with the veteran in Korea, and that he saw him 
being blown from the rear of a truck after it hit a land 
mine.  He stated that no one was killed during this incident, 
and that he did not know what happened after that.  Lay 
statements from the veteran's aunt and sister have been 
obtained, in which they assert that the veteran had hearing 
loss since his active duty.  The aunt also states that the 
veteran's hearing loss did not preexist his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have 
been incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2002).

The veteran's discharge (DD Form 214) indicates that there 
were no wounds received as a result of action with enemy 
forces.  

The veteran's separation examination report, dated in April 
1952.  This report shows that his whispered voice results 
were 15/15, bilaterally.  There are no other service medical 
records which show complaints, treatment or a diagnosis 
involving hearing loss.

The post-service medical evidence consists of records from 
the Blankenship Chiropractic Clinic (BCC), dated between 1988 
and 1989, reports from Statesville Family Practice (SFP), 
dated between 1988 and 1995, a report from Iredell Memorial 
Hospital, and a VA general medical examination report.  The 
BCC and SFP reports do not contain any relevant findings.  

The report from Iredell Memorial Hospital (IMH), dated in 
November 1994, notes that the veteran is "hard of hearing" 
and that he wore hearing aids.

The VA examination report, dated in June 1995, shows that the 
veteran reported that during his service in Korea he had been 
in a jeep which hit a land mine.  The examiner noted that the 
veteran was "quite deaf."  On examination, there was 
scarring of both ear drums.  There were no perforations.  The 
report contains diagnoses that include "extreme deafness 
attributed to the land mine explosion."  An audiological 
examination was not performed.  

The veteran has asserted that he injured his hearing when his 
vehicle hit a land mine during the Korean War.  He has 
submitted lay statements from in support of his claim.  The 
law provides that, in the case of any veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 (2000).  In 
this case, the veteran's discharge shows that he was awarded 
the Korean Service Medal with two bronze service stars, and 
the United Nations Service Medal.  His discharge does not 
show awards evincing combat, such as the Combat Infantry 
Badge or Purple Heart.  Morning reports were requested from 
the NPRC for the three-month period from October to December 
of 1951, and the reports obtained from the NPRC show that he 
served with Company C of the 378th Engineer Combat Battalion.  
These reports do not show participation in combat, or that 
the veteran was absent from his unit for any reason.  They 
indicate that the veteran was promoted to private first class 
in early December 1951.  The veteran has not argued, and 
there is no service evidence to show, that any member of his 
unit was killed or wounded due to enemy action at anytime 
during his service in Korea.  See Ashley v. Brown 6 Vet. 
App. 52, 56 (1993) (noting that unit casualties may serve as 
proof of combat).  However, given the corroborating evidence 
submitted by Mr. [redacted]
, the land mine explosion will be 
conceded.  However, the Board points out that the Court has 
held that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirement of a medical nexus to service.  Kessel v. West, 
13 Vet. App. 9 (1999); Libertine v. Brown, 9 Vet. App. 521 
(1996).  In this case, as discussed below, even if 
participation in combat is accepted, his claim would still 
fail.

There is no medical evidence of hearing loss during service, 
and the veteran's separation examination report does not show 
hearing loss.  Therefore, hearing loss is not shown during 
service.  See 38 C.F.R. § 3.303.  In addition, the claims 
file does not currently contain any reports with charted 
results which appear to show that the veteran has hearing 
loss in either ear, as defined at 38 C.F.R. § 3.385.  
However, even assuming that the IMH report is sufficient to 
show hearing loss, the first medical evidence of hearing loss 
comes in November 1994.  Therefore, there is no competent 
evidence of hearing loss manifest to a compensable degree 
within one year after separation from service, and service 
connection for sensorineural hearing loss is not warranted on 
a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  In 
addition, as previously stated, the first competent evidence 
of hearing loss, as noted in the November 1994 IMH report, 
comes about 42 years after separation from service.  This 
lengthy period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   
Furthermore, there is no competent evidence showing that the 
veteran has hearing loss which was caused or aggravated by 
his service.  In this regard, the "diagnosis" in the June 
1995 VA examination report is "by history" only, and when 
read in context, it is clear that this statement was only a 
recitation of what the appellant had told the examiner.  
Therefore the statement is not probative of the claim.  See 
Dolan v. Brown, 9 Vet. App. 358, 363 (1996); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1995).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for hearing loss, and that the claim must be denied.  
It must again be noted that the attempt to have the veteran 
examined in order to determine the etiology of any hearing 
loss was rebuffed by the veteran's failure to report for the 
examination.  While conceivably, such an examination could 
have supported the veteran's claim, the Board must base its 
determination on that evidence which is now of record.  See 
38 C.F.R. § 3.655.

In reaching this decision, the Board has considered the 
veteran's assertions, and the lay statements.  The Board 
points out that although the veteran's arguments and reported 
symptoms have been noted, the issues in this case ultimately 
rest upon interpretations of medical evidence and conclusions 
as to the veteran's correct diagnosis at various points in 
time, as well as the etiology of his current condition.  Lay 
persons, untrained in the field of medicine, are not 
competent to offer such opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board has determined that service connection for 
hearing loss is not warranted.  To that extent, the 
contentions of the veteran and the lay statements to the 
contrary are unsupported by persuasive evidence. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

